—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered October 19, 1994, which granted defendant’s motion for summary judgment dismissing the second, third and fourth causes of action but denied it as to the first cause of action alleging discrimination in violation of the Human Rights Law, unanimously modified, on the law, defendant’s motion granted as to the first cause of action and the complaint dismissed. As so modified, the order is otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Plaintiff has failed to establish by admissible evidence that the employer’s justification for his discharge was pretextual; or, the existence of a triable issue of fact that he satisfactorily performed his job as a systems analyst during the period in question; or, that his involuntary retirement from International Business Machines was for other, impermissible reasons than those attested to by his supervisors. We have considered plaintiff’s other points and find them unpersuasive. Concur— Sullivan, J. P., Wallach, Kupferman and Tom, JJ.